DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable position nozzle as claimed in claims 3 & 19 and the plurality of air nozzles ejecting air onto a portion of the transparent surface as claimed in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 objected to because of the following informalities: “the water and the air nozzle at located at” should be “the water and the air nozzle are located at”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first component” and “second component” in claims 1 & 13 and “third component” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, it is unclear what the phrase “adapted to the pressurized air” means. Does something occur to line in order to adapt it to the pressurized air? Examiner believes that this maybe a typographical error and is meant to state “adapted to deliver the pressurized air”. For examination purposes limitation will be interpreted as stated above.
As to claim 13, applicant states a “self-cleaning capability”. It is unclear if this is intended use (i.e. need only be capable of self-cleaning) or if this is a positive limitation (i.e. the apparatus must self-clean). If the limitation is meant to be positively recited then it appears the claim is missing essential structural elements for performing said feature (e.g. controller programming, sensors, etc.). For examination purposes this limitation will be interpreted as intended use.
The term “high” in claim 16 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is unclear as to what pressure value water must be ejected at in order to be considered “high”. For examination purposes high pressure will be interpreted be any pressure above an absolute vacuum.
As to claim 17, applicant uses the term “adapted” regarding periodic ejection of a nozzle it is unclear if this limitation is meant to be positively recited or intended use. For examination purposes it will interpreted as intended use.
The remaining claims are rejected for their dependence on a previously recited claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldovino (US20190077376A1).
As to claim 1, Baldovino teaches a sensor system and an apparatus for cleaning the same (abstract & Fig.1), comprising: a first component (see Figs.2-3 either ref 30a or set of refs 30a/30b/30) for ejecting pressurized air [0066-0068] on a transparent surface of the sensor assembly (see Fig.2); a second component (Fig.2 lines extending from ref 32 to the respective nozzle or nozzles) to supply fluid to the first component.
As to claim 2, Baldovino teaches the apparatus of claim 1, wherein the first component is at least one nozzle (see Figs.2-3 refs 30a/30b/30) for ejecting air [0066-0068].
As to claim 4, Baldovino teaches the apparatus of claim 2, wherein the first component is a plurality of nozzles (Figs.2-3 nozzles refs 30/30a/30b) that eject air.
As to claim 5, Baldovino teaches the apparatus of claim 2, wherein the sensor assembly is recited as intended use not required by the claim. Therefore, the limitations of the sensor 
As to claim 6, Baldovino teaches the apparatus of claim 5, where again the sensor assembly is recited as intended use and thus limitation to the sensor housing are not required by the claim. Again, Baldovino further discloses the sensor assembly mounted on a vehicle (Fig.1) and the transparent surface is glass camera window [0030] to provide the cameras with a field of view external to the vehicle.
As to claim 7, Baldovino teaches the apparatus of claim 5, wherein the dispersal of debris or liquid to an edge is merely intended use of the nozzle and ejected air from said nozzle. A skilled artisan would reasonably expect upon blowing of the pressurized air any liquid and debris would be blown away from the camera window (see also [0067-0068]).

Claim(s) 1-2, 4-7, & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US20150183406A1).
As to claims 1-2, Tanaka discloses a cleaning apparatus for a sensor assembly (abstract & Figs.2 & 7) comprising: a first component (Figs.2 refs 13 and/or 14, or Fig.7 ref 14) to eject a first fluid onto the transparent surface of the sensor assembly (see Figs.5 or 8); a second component to supply the first fluid to the first component (Fig.2 refs 31/32/33 or Fig.7 ref 35). The first fluid is pressurized air (see Figs.2 & 7 air pump & abstract) and the first component is an air nozzle [0031 & 0046].

As to claims 5-7, Tanaka discloses the apparatus of claim 2, wherein the sensor assembly is intended use and not required by the claim. Thus, any limitations required by the claim are also not required by the claim and the apparatus of Tanaka need only be capable of being used with a sensor assembly. In this case one of ordinary skill in the art would reasonably expect that the apparatus of Tanaka can be utilized to clean a sensor assembly with such features and thereby reads on the claim. The air nozzle causes liquid to blown off the surface and thus blows the air toward an edge of the surface (see [0042-0043] and Fig.5). Moreover, the blowing off material toward an edge is also intended use of the nozzle, and so long as the nozzle can perform such a task it meets the limitation.
As to claim 13, Tanaka discloses a cleaning apparatus for a sensor assembly (abstract & Figs.2 & 7) comprising: a first component (Figs.2 & 7 ref 14) to eject a first fluid onto the transparent surface of the sensor assembly (see Figs.5 & 8); a second component to supply the first fluid to the first component (Fig.2 ref 33 or Fig.7 ref 35); a third component (Figs.2 & 7 ref 13) to eject a second fluid onto the transparent surface and the first component (see Figs.4 & 8).
As to claims 14-15, Tanaka teaches the apparatus of claim 13, wherein the first fluid is pressurized air (see Figs.2 & 7 air pump & abstract) and the first component is an air nozzle [0031]. The second component is a fluid line that supplies the air nozzle (see Fig.2 ref 33 or Fig.7 ref 35). 

Claim(s) 1-2, 4-7, 13-18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoetzer (US20030155001A1).

As to claim 4, Hoetzer teaches the apparatus of claim 1, wherein the plurality of nozzles is an optional limitation not required when there is only one nozzle.
As to claim 5-7, Hoetzer discloses the apparatus of claim 2, wherein the sensor assembly is intended use and not required by the claim. Thus, any limitations required by the claim are also not required by the claim and the apparatus of Hoetzer need only be capable of being used with a sensor assembly. In this case one of ordinary skill in the art would reasonably expect that the apparatus of Hoetzer can be utilized to clean a sensor assembly with such features and thereby reads on the claim. The air nozzle causes liquid to blown off the surface and thus blows the air toward an edge of the surface (see [0029 & 0031] and Fig.7). Moreover, the blowing off material toward an edge is also intended use of the nozzle, and so long as the nozzle can perform such a task it meets the limitation.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldovino (US20190077376A1) as applied to claim 2 above, and further in view of Frederick (US20200108801A1), Nishio (US20140097272A1), or Sakai (US20200180567A1).

Frederick discloses an art related vehicle sensor cleaner (abstract) wherein it is known to provide a joint (Fig.2 ref 234) coupled to a nozzle (Fig.2 ref 202) in order to aim a nozzle at debris located on the sensor based on controller signaling (see [0040] in conjunction with Fig.6 refs 602-610). Thus, Frederick allows for targeting of specific debris at certain locations in order to ensure their removal. Sakai similarly discloses a vehicle mounted sensor cleaning apparatus (abstract) wherein a nozzle is attached to be movable (Figs.16-17B) in order to accurately aim a spray at a region of the sensor window where debris is present [0227]. Nishio discloses an art related vehicle mounted nozzle for cleaning a transparent window (abstract & [0003]), wherein providing an adjustable nozzle allows for controlling and adjusting the jet of the nozzle onto the windshield [0040 & 0080]. Thus, Nishio allows for greater coverage of the spray target.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzles of Baldovino such that they are made to be adjustable, so as to accurately target debris on a target region (Frederick [0040] & Sakai [0227]) thereby allowing better coverage (Nishio [0040 & 0080]).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldovino (US20190077376A1) as applied to claim 5 above, and further in view of Savage (US4248383A).
As to claims 8-9, Baldovino teaches the apparatus of claim 5, wherein the production of pressurized air utilizes a compressor (see Figs.2-3 ref 36) and includes a storage tank for storing the pressurized air [0041] as well as valves [0041] which are well known elements for regulating 
Savage discloses an art related vehicle cleaning apparatus for transparent elements on a vehicle (abstract). Savage further discloses the high-pressure air is utilized for cleaning said surfaces via the use of an accumulator (synonymous to a tank) for storing pressurized air, and a compressor for supplying the pressurized air to the accumulator (abstract). When utilizing an accumulator and compressor, pressure regulating valves are also used to ensure a desired air pressure it utilized for cleaning (Col.2 lines 19-25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Baldovino to include a pressure regulating valve after a storage tank to provide control of the desired pressure of air (Savage Col.2 lines 19-25). Such a configuration would provide a fluid line from the pressure regulating valve to the nozzle (see Baldovino [0041] in conjunction with Savage Fig.1).
As to claims 10-11, Modified Baldovino teaches the apparatus of claim 9, wherein a portion of the fluid line is inside the camera housing (see Baldovino Figs.1-2) and a portion extends around the camera housing (see Baldovino Fig.2 around both inside and outside of housing to attach to nozzles).
As to claim 12, Modified Baldovino teaches the apparatus of claim 9, wherein there are second fluid lines and second nozzles for spraying air onto a second transparent surface (see .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20150183406A1) as applied to claim 2 above, and further in view of Frederick (US20200108801A1), Nishio (US20140097272A1), or Sakai (US202000180567A1).
As to claim 3, Tanaka discloses the apparatus of claims 2, but does not disclose adjustable nozzles. However, the utilization of adjustable nozzles is common and well known in the art of vehicle mounted nozzles for cleaning, as evidenced by Frederick, Nishio, or Sakai.
Frederick discloses an art related vehicle sensor cleaner (abstract) wherein it is known to provide a joint (Fig.2 ref 234) coupled to a nozzle (Fig.2 ref 202) in order to aim a nozzle at debris located on the sensor based on controller signaling (see [0040] in conjunction with Fig.6 refs 602-610). Thus, Frederick allows for targeting of specific debris at certain locations in order to ensure their removal. Sakai similarly discloses a vehicle mounted sensor cleaning apparatus (abstract) wherein a nozzle is attached to be movable (Figs.16-17B) in order to accurately aim a spray at a region of the sensor window where debris is present [0227]. Nishio discloses an art related vehicle mounted nozzle for cleaning a transparent window (abstract & [0003]), wherein providing an adjustable nozzle allows for controlling and adjusting the jet of the nozzle onto the windshield [0040 & 0080]. Thus, Nishio allows for greater coverage of the spray target.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzles of Tanaka such that they are made to be adjustable, so as to accurately target debris on a target region (Frederick [0040] & Sakai [0227]) thereby allowing better coverage (Nishio [0040 & 0080]).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20150183406A1) as applied to claim 2 above, and further in view of Baldovino (US20190077376A1). The following alternative rejection is provided to the claims assuming arguendo that the sensor assembly is not meant to be intended use.
As to claims 5-7, Tanaka teaches the apparatus of claim 2, wherein a sensor assembly is mounted on a vehicle (see Fig.). Tanaka does not teach a sensor assembly housing with a plurality of cameras mounted on a vehicle. However, such a configuration is known in the art as evidenced by Baldovino.
Baldovino teaches an art related sensor cleaner (abstract) utilizing air and liquid to clean a sensor assembly that is mounted on a vehicle (see Figs.1-3). The sensor assembly comprises a housing (Figs.1-2 ref 20) with a plurality of cameras and transparent surfaces (Fig.2 ref 26) for the cameras to provide the cameras with a field-of-view external to the housing and vehicle. The sensor assembly of Baldovino allows for collision avoidance and driving assistance [0001].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Tanaka to be supplied on a vehicle with a housing having multiple cameras and transparent windows in order to allow for driving assistance and collision avoidance abilities (Baldovino [0001]).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20150183406A1) or Tanaka (US20150183406A1) and Baldovino (US20190077376A1) as applied to claim 5 above, and further in view of Savage (US4248383A).

Baldovino teaches an art related sensor cleaner (abstract) wherein the production of pressurized air utilizes a compressor (see Figs.2-3 ref 36) and includes a storage tank for storing the pressurized air [0041] as well as valves [0041], synonymous to a pressure regulator, which are well known elements for regulating pressure of the air. Thus, systems which provide pressurized air are known to utilize compressors, valves, and storage tanks.
Savage discloses an art related vehicle cleaning apparatus for transparent elements on a vehicle (abstract). Savage further discloses the high-pressure air is utilized for cleaning said surfaces via the use of an accumulator (synonymous to a tank) for storing pressurized air, and a compressor for supplying the pressurized air to the accumulator (abstract). When utilizing an accumulator and compressor, pressure regulating valves are also used to ensure a desired air pressure it utilized for cleaning (Col.2 lines 19-25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Tanaka to include a storage tank and a pressure regulating valve after a storage tank to provide control of the desired pressure of air (Savage Col.2 lines 19-25). Further, the use of such structures is known in the art for their intended purpose (Baldovino [0041]), and it is in the purview of one of ordinary skill in the art to utilize a known structure for its provided pressurized air when it is desired to do so. By incorporation of the pressure regulating valve, there is necessarily a fluid lines that delivers pressurized air from the pressure regulating valve to the nozzle (see also Savage Fig.1 fluid line from ref 36 to refs 64/66).

As to claim 12, Modified Tanaka teaches the apparatus of claim 9, wherein Tanaka appears to showcase a single fluid line for air and a single transparent surface (Fig.2 refs 33 and 11a/11b). However, Baldovino showcases multiple fluid lines for multiple transparent surfaces in order to clean multiple sensors (see Fig.2). The provision of multiple cameras and multiple surfaces is utilized for avoiding collision and assisting driving (Baldovino [0001]). Thus, provision of multiple sensors, transparent surfaces, and fluid lines are known in sensor assemblies for vehicles and one of ordinary skill in the art would have incorporated such into Modified Tanaka in order to avoid collisions and assist driving (Baldovino [0001]). Further, the usage of multiple sensors, surfaces, fluid lines, and nozzles would present to one of ordinary skill in the art as a mere duplication of parts (see MPEP 2144.04).

Claims 16-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20150183406A1) as applied to claim 15 above, and further in view of Hoetzer (US20030155001A1).
As to claim 16, Tanaka teaches the apparatus of claim 15, wherein the nozzle ejects a cleaning fluid (abstract, [0031]) onto the transparent surface. Tanaka further discloses that it is known to spray a transparent window with high pressure water [0004] but does not explicitly disclose that the cleaning fluid is water. However, utilizing water as a cleaning fluid or in place of a cleaning fluid is known in the art as evidenced by Hoetzer.
Hoetzer discloses an art related sensor cleaning apparatus (abstract) utilizing both a cleaning fluid and air in order to clean a transparent sensor (see Fig.7 & abstract). Hoetzer further discloses that the liquid used by a nozzle for cleaning the transparent surface can either be a cleaning fluid or water [0029].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Tanaka to utilize water instead of cleaning fluid in order to clean a transparent surface of a sensor (Hoetzer abstract). It is in the purview of one of ordinary skill in the art to utilize one known type of cleaning liquid in place of another, especially when the type of cleaning liquid is not explicitly disclosed.
As to claims 17-18 & 20, Modified Tanaka teaches the apparatus of claim 16, wherein an ECU (Tanaka Fig.7 ref 40) allows for periodic ejection of water (Tanaka [0034 & 0045]) to the lens surface and in a direction towards the nozzle (see Figs.3B & 8B). As the liquid sprays downwardly, at least some water would reach the air nozzle and remove debris. There is a first line (Fig.7 ref 35) and a second line to supply water to the nozzle (see Fig.7 ref 24).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20150183406A1) and Hoetzer (US20030155001A1) as applied to claim 17 above, and further in view of Frederick (US20200108801A1), Nishio (US20140097272A1), or Sakai (US20200180567A1).
As to claim 19, Modified Tanaka discloses the apparatus of claim 17, but does not disclose adjustable nozzles. However, the utilization of adjustable nozzles is common and well known in the art of vehicle mounted nozzles for cleaning, as evidenced by Frederick, Nishio, or Sakai.
Frederick discloses an art related vehicle sensor cleaner (abstract) wherein it is known to provide a joint (Fig.2 ref 234) coupled to a nozzle (Fig.2 ref 202) in order to aim a nozzle at debris located on the sensor based on controller signaling (see [0040] in conjunction with Fig.6 refs 602-610). Thus, Frederick allows for targeting of specific debris at certain locations in order to ensure their removal. Sakai similarly discloses a vehicle mounted sensor cleaning apparatus (abstract) wherein a nozzle is attached to be movable (Figs.16-17B) in order to accurately aim a spray at a region of the sensor window where debris is present [0227]. Nishio discloses an art related vehicle mounted nozzle for cleaning a transparent window (abstract & [0003]), wherein providing an adjustable nozzle allows for controlling and adjusting the jet of the nozzle onto the windshield [0040 & 0080]. Thus, Nishio allows for greater coverage of the spray target.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzles of Tanaka such that they are made to be adjustable, so as to accurately target debris on a target region (Frederick [0040] & Sakai [0227]) thereby allowing better coverage (Nishio [0040 & 0080]). Thus, the water nozzle would adjustably direct water to the transparent surface.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (US20030155001A1) as applied to claim 2 above, and further in view of Frederick (US20200108801A1), Nishio (US20140097272A1), or Sakai (US202000180567A1).
As to claim 3, Hoetzer teaches the apparatus of claim 2, but does not disclose adjustable nozzles. However, the utilization of adjustable nozzles is common and well known in the art of vehicle mounted nozzles for cleaning, as evidenced by Frederick, Nishio, or Sakai.
Frederick discloses an art related vehicle sensor cleaner (abstract) wherein it is known to provide a joint (Fig.2 ref 234) coupled to a nozzle (Fig.2 ref 202) in order to aim a nozzle at debris located on the sensor based on controller signaling (see [0040] in conjunction with Fig.6 refs 602-610). Thus, Frederick allows for targeting of specific debris at certain locations in order to ensure their removal. Sakai similarly discloses a vehicle mounted sensor cleaning apparatus (abstract) wherein a nozzle is attached to be movable (Figs.16-17B) in order to accurately aim a spray at a region of the sensor window where debris is present [0227]. Nishio discloses an art related vehicle mounted nozzle for cleaning a transparent window (abstract & [0003]), wherein providing an adjustable nozzle allows for controlling and adjusting the jet of the nozzle onto the windshield [0040 & 0080]. Thus, Nishio allows for greater coverage of the spray target.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzles of Hoetzer such that they are made to be adjustable, so as to accurately target debris on a target region (Frederick [0040] & Sakai [0227]) thereby allowing better coverage (Nishio [0040 & 0080]).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (US20030155001A1) as applied to claim 2 above, and further in view of Baldovino (US20190077376A1). The following alternative rejection is provided to the claims assuming arguendo that the sensor assembly is not meant to be intended use.
As to claims 5-7, Hoetzer teaches the apparatus of claim 2, but does not teach a sensor assembly housing with a plurality of cameras mounted on a vehicle. However, such a configuration is known in the art as evidenced by Baldovino.
Baldovino teaches an art related sensor cleaner (abstract) utilizing air and liquid to clean a sensor assembly that is mounted on a vehicle (see Figs.1-3). The sensor assembly comprises a housing (Figs.1-2 ref 20) with a plurality of cameras and transparent surfaces (Fig.2 ref 26) for the cameras to provide the cameras with a field-of-view external to the housing and vehicle. The sensor assembly of Baldovino allows for collision avoidance and driving assistance [0001].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hoetzer to be supplied on a vehicle with a housing having multiple cameras and transparent windows in order to allow for driving assistance and collision avoidance abilities (Baldovino [0001]).

Claims 8-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (US20030155001A1) as applied to claim 5 above, and further in view of Savage (US4248383A) and Baldovino (US20190077376A1).
As to claims 8-9, Hoetzer discloses the apparatus of claim 5, wherein a compressor is used for compressing the air (Fig.7 ref 76) and a valve is used for regulating the air (Fig.7 ref 73). Hoetzer does not disclose a storage tank for the compressed air, however such a feature is 
Baldovino teaches an art related sensor cleaner (abstract) wherein the production of pressurized air utilizes a compressor (see Figs.2-3 ref 36) and includes a storage tank for storing the pressurized air [0041] as well as valves [0041], synonymous to a pressure regulator, which are well known elements for regulating pressure of the air. Thus, systems which provide pressurized air are known to utilize compressors, valves, and storage tanks.
Savage discloses an art related vehicle cleaning apparatus for transparent elements on a vehicle (abstract). Savage further discloses the high-pressure air is utilized for cleaning said surfaces via the use of an accumulator (synonymous to a tank) for storing pressurized air, and a compressor for supplying the pressurized air to the accumulator (abstract). When utilizing an accumulator and compressor, pressure regulating valves are also used to ensure a desired air pressure it utilized for cleaning (Col.2 lines 19-25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hoetzer to include a storage tank and a pressure regulating valve after a storage tank to provide control of the desired pressure of air (Savage Col.2 lines 19-25). Further, the use of such structures is known in the art for their intended purpose (Baldovino [0041]), and it is in the purview of one of ordinary skill in the art to utilize a known structure for its provided pressurized air when it is desired to do so. By incorporation of the pressure regulating valve, there is necessarily a fluid lines that delivers pressurized air from the pressure regulating valve to the nozzle (see also Savage Fig.1 fluid line from ref 36 to refs 64/66).
As to claims 10-11, Modified Hoetzer teaches the apparatus of claim 9, wherein limitations drawn to the camera housing are intended use as the camera housing is recited as 
As to claim 12, Modified Hoetzer teaches the apparatus of claim 9, wherein Hoetzer appears to showcase a single fluid line for air and a single transparent surface. However, Baldovino showcases multiple fluid lines for multiple transparent surfaces in order to clean multiple sensors (see Fig.2). The provision of multiple cameras and multiple surfaces is utilized for avoiding collision and assisting driving (Baldovino [0001]). Thus, provision of multiple sensors, transparent surfaces, and fluid lines are known in sensor assemblies for vehicles and one of ordinary skill in the art would have incorporated such into Modified Hoetzer in order to avoid collisions and assist driving (Baldovino [0001]). Further, the usage of multiple sensors, surfaces, fluid lines, and nozzles would present to one of ordinary skill in the art as a mere duplication of parts (see MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holt (US20020005440A1) discloses a nozzle for cleaning vehicle lenses (abstract) utilizing an adjustable nozzle (Figs.11 & 13) with air and fluid (Fig.12).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller (US20200262396A1) discloses a nozzle for cleaning the lens of a camera (abstract) wherein a hose travels through the camera housing (Fig.29).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US20190077377A1) discloses a sensor cleaning apparatus (abstract) utilizing air and liquid nozzles (see Figs.3 & 6-7) to clean sensor assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711